DETAILED ACTION
Claims 1, 2, 4-15, 21-26 are pending in the application and claims 1, 2, 4-15, 21-26 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1, 2, 4-15, 21-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 11, and 21 recite(s) a method of copying data using locks in a multi-tenant database. The limitations that recites performing operations and updates on data, locking tenants and copying data covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for reciting the same mental process as well as depending off the independent claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-15, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 11, and 21 recite the concept of a clone process and determining whether or not a clone is to be updated however independent claims not only use optional recitation for such a determination but the determination is not used for determining whether a clone is to be updated but rather a determining to add update information which is not tied back updating a clone making the claim indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 10-13, 15, 22, 26 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in further view of Taranto et al. US6883020
Regarding claim 1, Jugel teaches: receiving, at a computer system, a request to perform an update operation on a multi-tenant database that includes updating database entries for a plurality of database tenants; (Jugel see paragraph 0010 selecting more than one tenant in database system to migrate data to scale database where migrating data reads on update and each tenant is an entry in the database)
in response to receiving the request¶
accessing, by an update process of the update operation, a list identifying database tenants having database entries, wherein accessing the list includes identifying ones of the database entries on which the update operation is to be performed; (Jugel see paragraph 0028 message indicating which tenants to migrate is received where indication of tenants to be migrated reads on list of tenants to be updated)
holding, by the update process and while the update process accesses the list, a lock to prevent modification by another process; (Jugel see paragraph 0037 after selection of migration algorithm lock the tenant rejecting any client requests for migration where rejecting any requests such as other modifications and migrations reads on preventing clone process)
Jugel does not distinctly disclose: a lock to prevent modification of the list
releasing the lock in response to the update process completing accessing of the list; and 
performing the update operation while the lock is released; and
repeating, by the update process: 
obtaining the lock on the list; 
determining whether the list indicates that any remaining tenants need to be updated, including whether the list includes update information indicating that new tenants have been created by a clone process executable to clone existing database tenants
performing the update operation for one or more of the any remaining tenants;
wherein the repeating is performed until there are no further tenants on which to perform the update operation.
However, Albouze teaches: a lock to prevent modification of the list (Albouze see paragraph 0054 0056 0061 locking device list of device IDs)
releasing the lock in response to the update process completing accessing of the list; and (Albouze see paragraph 0047 0061 unlock list after client device edits the list)
performing the update operation while the lock is released; and (Albouze see paragraph 0047 0061 0131 after list is unlocked a modified list is provided to apply changes)
obtaining the lock on the list; (Albouze see paragraph 0054 0056 0061 locking device list of device IDs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include locking a list of devices as taught by Albouze for the predictable result of more efficiently carrying out operations so that a list of devices or users is not modified.
Further, the combination of Jugel and Albouze does not appear to distinctly disclose: repeating, by the update process:
determining whether the list indicates that any remaining tenants need to be updated, including whether the list includes update information indicating that new tenants have been created by a clone process executable to clone existing database tenants
performing the update operation for one or more of the any remaining tenants;
wherein the repeating is performed until there are no further tenants on which to perform the update operation.
However, Piconi teaches: repeating, by the update process: (Piconi see paragraph 0005 0006 iteratively assigning and updating queue priority level of users)
performing the update operation for one or more of the any remaining tenants;
wherein the repeating is performed until there are no further tenants on which to perform the update operation. (Piconi see paragraph 0005 0006 0034 00350053 updating users including additional users added to the queue and matching users and once a user in the queue is matched the user is pulled from the queue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include adding additional users to a queue as taught by Piconi for the predictable result of more efficiently processing and organizing data.
Further, the combination of Jugel and Albouze and Piconi does not appear to distinctly disclose: determining whether the list indicates that any remaining tenants need to be updated, including whether the list includes update information indicating that new tenants have been created by a clone process executable to clone existing database tenants (Taranto see col. 12 lines 18-41 update server to put client on list for each client copy that requires modification, modification reads on update, client reads on tenant, copy reads on clone and list reads on list. Examiner also notes that this recites optional recitation and alternatively interprets that there is determination that there are no remaining tenants which also affects the limitations following this one)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include adding client copies to the list as taught by Taranto for the predictable result of more efficiently processing and organizing data.

	Regarding claim 2, Jugel as modified further teaches: wherein the any remaining tenants includes at least one tenant for which the update operation was skipped due to the clone process performing cloning of the at least one tenant (Jugel see paragraph 0037-0040 lock tenant during migration where all queued requests are rejected or held until migration is complete and after migration is complete lock is released and queued requests can be processed. All queued requests being rejected or held reads on skipped update operation, examiner also notes the optional recitation in the claim)

Regarding claim 4, Jugel does not distinctly disclose: wherein, in response to creating a clone of a particular tenant prior to performing the update operation on database entries for the particular tenant, the update information is generated to indicate that the update operation is to be performed on the clone (Jugel see paragraph 0039 copy tenant data to scale database then update tenant information to selected scale database)

	Regarding claim 6, Jugel as modified further teaches: wherein no update information is added to the list for a clone of an existing tenant if cloning of the existing tenant is interrupted. (Jugel see paragraph 0039 copy tenant data to scale database then update tenant information to selected scale database speaks to situation where cloning is not interrupted)

Regarding claim 10, Jugel as modified further teaches: determining, by the update process and in response to receiving the request to perform the update operation, whether the clone process is presently creating a clone corresponding to a particular tenant; and 
acquiring the lock, by the update process, subsequent to the clone process completing creating the clone to identify the ones of the database entries on which the update operation is to be performed. (Jugel see paragraph 0034 0035 determining that data has not already been migrated and that no data exists in scale database for the tenant which reads on not creating a clone. Examiner notes the optional recitation in this claim along with intended purpose recitation)

	Regarding claim 26, Jugel teaches: wherein the any remaining tenants includes at least one new tenant created by the clone process cloning a particular tenant that was not updated prior to creating the new tenant (Jugel see paragraph 0039 copy tenant data to scale database then update tenant information to selected scale database)

Regarding claims 11-13, 15, 22, note the rejection of claim(s) 1, 2, 4, 6, 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5, 14, 21, 23, 25 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in further view of Taranto et al. US6883020 in further view of Milillo et al. US2002/0133512
Regarding claim 5, Jugel as modified further teaches: tenant, clone of a particular tenant (Jugel see paragraph 0039 copy tenant data)
	Jugel does not teach: wherein, in response to creating a clone, subsequent to the updating of database entries, update information is not generated for the clone 
	Milillo teaches: wherein, in response to creating a clone, subsequent to the updating of database entries, update information is not generated for the clone (Milillo see paragraph 0017 0052 generating a copy of updated data, examiner notes that this limitation includes negative limitation such that no mention of updating information reads on the negative limitation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include generating copy of data as taught by Milillo for the predictable result of more efficiently processing and organizing data.

	Regarding claim 25, Jugel teaches: wherein the clone process is executable to add update information to the list when the clone process clones a particular database tenant that has yet been updated by the update process (Jugel see paragraph 0039 copy tenant data to scale database then update tenant information to selected scale database)
	Jugel does not teach: and wherein the clone process is executable to forego adding update information to the list when the clone process clones a particular that has already been updated by the update process
	Milillo teaches: and wherein the clone process is executable to forego adding update information to the list when the clone process clones a particular that has already been updated by the update process (Milillo see paragraph 0017 0052 generating a copy of updated data on a target data volume such that consistency is maintained at all times between source and target volume by executing a write command ensuring synchronization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include generating copy of data as taught by Milillo for the predictable result of more efficiently processing and organizing data.

Regarding claims 14, 21, 23, note the rejection of claim(s) 1, 4 and 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 7, 8, 24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in further view of Taranto et al. US6883020 in view of Holenstein et al. US2002/0133507
Regarding claim 7, Jugel teaches: particular tenant (Jugel see paragraph 0039 tenant data)
Jugel as modified does not teach: wherein the update operation is an atomic operation.
	However, Holenstein teaches: wherein the update operation is an atomic operation (Holenstein see paragraph 0183 database updates in synchronous replication as atomic transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include atomic transactions as taught by Holenstein for the predictable result of more efficiently performing database operations 

Regarding claim 8, Jugel teaches: cloning a given database tenant (Jugel see paragraph 0039 copy tenant data)
Jugel as modified does not teach: an atomic operation.
	However, Holenstein teaches: atomic operation.  (Holenstein see paragraph 0183 database updates in synchronous replication as atomic transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include atomic transactions as taught by Holenstein for the predictable result of more efficiently performing database operations 

Regarding claim 24, see rejection of claims 7 and 8

Claim(s) 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Albouze US2011/0313972 in further view of Piconi et al. US2016/0063655 in further view of Taranto et al. US6883020 in view of Earhart US2006/0212450 in view of Tsirkin US2019/0354310
Regarding claim 9, Jugel teaches: wherein the clone process is executable to acquire the lock, when available, to duplicate a particular tenant’s database entries, wherein the lock, when held by the clone process, permits the clone, the clone (Jugel see paragraph 0023 0037-0040 migrating tenants in parallel and locking tenant during database migration)
Jugel does not teach: process adding an indication to the list that the update operation needs to be performed by the updated process on the particular tenant’s database entries, process is executable to release the lock in response to completing duplication of the particular tenant’s database entries
Earhart teaches: that the update operation needs to be performed by the updated process on the particular tenant’s database entries (Earhart see paragraph 0045 release lock after performing updates and if more updates exist then lock is re-acquired)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing and re-acquiring locks depending on an update flag as taught by Earhart for the predictable result of more efficiently determining if further updating and migration is needed.
Jugel as modified does not teach: process adding an indication to the list wherein the clone process is executable to release the lock in response to completing duplication of the particular tenant’s database entries
However, Tsirkin does not teach: process adding an indication to the list wherein the clone process is executable to release the lock in response to completing duplication of the particular tenant’s database entries (Tsirkin see paragraph 0052 release lock after adding entry to list)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing lock after adding entry to list as taught by Tsirkin for the predictable result of more efficiently performing database operations 



Response to Arguments
Applicant’s argument: 101 rejection should be withdrawn as claims do not represent an abstract idea
Examiner’s response: Applicant’s argument is considered but is not persuasive. Claims recite a method of copying data using locks in a multi-tenant database which is entirely a mental process and therefore an abstract idea. This problem is exacerbated by the fact that determining limitations are optional recitation and does not actually perform updating on clones in situations. Determining step is the heart of the inventive concept and yet a determination is something that can be done in the mind. Examiner recommends adding specific detail to the claim language clarifying concepts in the claim where it is currently broad to overcome the 101 rejection as this is also the most effective way to overcome the 103 rejection as well. 

Applicant’s argument: 112 rejection should be withdrawn in light of new amendments
Examiner’s response: Applicant’s argument is considered but is not persuasive as new amendments introduce new 112 issues however previous 112 issues are resolved. 

	Applicant’s argument: Prior art of record does not teach new claim amendments
	Examiner’ response: Applicant’s argument is moot as new claims are responded to in the above rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153